Citation Nr: 0935860	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  04-29 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for chronic lumbar degenerative disc disease with 
right L5 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.

In April 2007, the Board denied entitlement to an initial 
disability rating in excess of 20 percent for chronic lumbar 
degenerative disc disease with right L5 radiculopathy.  The 
Veteran subsequently appealed to the Court of Appeals for 
Veterans Claims (Court).  In an April 2009 memorandum 
decision, the Court determined that a remand was warranted so 
that the Board could clearly articulate whether the Veteran's 
claim was one for an increase or one for a higher initial 
disability rating.  It therefore vacated the Board's April 
2007 decision and remanded the matter for readjudication.  

For reasons discussed in more detail below, the Board has 
determined that the correct issue for appellate review is 
entitlement to a higher initial disability rating for his 
service-connected low back disability.  This is reflected in 
the ISSUE listed above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Historically, the Veteran was awarded service connection for 
a low back disorder by a January 2000 decision of the Board.  
A March 2000 RO rating decision implemented this grant and 
assigned a 10 percent initial disability rating, effective 
November 18, 1996.  Thereafter, in March 2000, the Veteran's 
accredited representative submitted a letter referencing the 
March 2000 RO rating decision.  This letter indicated that 
the March 2000 rating decision failed to consider all 
evidence submitted in support of the Veteran's claim and that 
based on evidence of record, but not considered by the RO, 
the Veteran was entitled to a 20 percent disability rating 
for demonstrable deformity of a vertebral body from fracture 
with moderate limitation of motion of the lumbar spine.  See 
Letter from Accredited Representative dated March 29, 2000.  

Although the Board is of the opinion that this letter could 
have been properly interpreted as expressing disagreement 
with the initial disability rating assigned, the RO 
interpreted it as a claim for revision of the March 2000 
decision based on clear and unmistakable error (CUE).  
Therefore, it issued an April 2000 rating decision which 
denied a claim for CUE in the assignment of a 10 percent 
initial rating for the service-connected low back disability.  
A letter was received from the Veteran's accredited 
representative in August 2000 referencing the April 2000 RO 
rating decision and requesting the issuance of a Statement of 
the Case so that the Veteran may perfect an appeal to the 
Board.  See Letter from Accredited Representative dated 
August 10, 2000.  In November 2000, the RO sent the Veteran a 
Statement of the Case as to the issue of whether there was 
CUE in the March 2000 RO rating decision which assigned an 
evaluation of 10 percent for disability of the low back.  

A Substantive Appeal (VA Form 9) was received by the RO in 
December 2000.  However, the Veteran indicated on this form 
that he was no longer pursuing the issue of CUE.  Rather, it 
was his contention that he was entitled to a higher rating 
for his low back disability under his current Diagnostic 
Code, 5292, or under Diagnostic Code 5293.  See VA Form 9 
received December 21, 2000.  At this point, the RO held an 
informal conference with the Veteran's accredited 
representative to discuss what issues were properly on 
appeal.  See Decision Review Officer Conference Report dated 
February 12, 2001.  The results of this conference were a 
withdrawal of the issue of CUE and a plan to contact the 
Veteran to determine whether a 20 percent initial disability 
rating would satisfy his appeal.  See id.  Thereafter, the 
Veteran submitted a written statement in which he indicated 
that "a granting of 20% for my back condition under 
diagnostic code 5293 will grant all the benefits that I am 
seeking on appeal."  See VA Form 21-4138 received February 
16, 2001.  

The RO then issued a rating decision, dated in March 2001, 
which increased the evaluation for the Veteran's service-
connected low back disability to 20 percent, effective 
November 18, 1996, the date of his original award of service 
connection.  The March 2001 letter accompanying the RO rating 
decision indicated that this award represented a full grant 
of benefits sought on appeal and that no further action would 
be taken on his Substantive Appeal.  Subsequently, a letter 
was received from the Veteran in January 2002 in which he 
stated that he was "filing a notice of disagreement to the 
decision to grant [sic] increase to 20% on the L-5 back 
condition."  See VA Form 21-4138 received January 17, 2002.  
He indicated that he felt that his "pain is constant enough 
to warrant to 40% rating for this condition."  See id.  The 
RO notified the Veteran in a February 2002 letter that his 
January 2002 notice of disagreement could not be accepted as 
such because he had already withdrawn his appeal as to the 
issue of entitlement to a rating in excess of 20 percent for 
service-connected low back disability.  Therefore, his 
statement would be interpreted as a claim for increase.  
Thereafter, the RO adjudicated a claim for increase which the 
Veteran subsequently appealed to the Board. 

The Court has held that there can only be one valid notice of 
disagreement as to a particular claim and that any subsequent 
notice of disagreement cannot be accepted as such unless (a) 
the original notice of disagreement has been withdrawn, (b) 
the appeal has been closed by the RO due to the claimant's 
failure to file a timely Substantive Appeal after issuance of 
the Statement of the Case (in other words, the RO decision 
becomes final), (c) the full benefits sought on appeal have 
been granted by the RO, or (d) a final appellate decision has 
been issued by the Board.  Hamilton v. Brown, 4 Vet. App. 
528, 538 (1993).  

In the present case, the Veteran had ostensibly filed a 
notice of disagreement as to the initial disability rating 
assigned to his service-connected low back disability.  See 
Letter from Accredited Representative dated March 29, 2000.  
However, by a statement received in February 2001 he limited 
this appeal to an award of 20 percent for the entirety of the 
appeal.  The RO's March 2001 rating decision, which awarded a 
20 percent initial disability rating for the entirety of the 
appeal, therefore represented a full grant of benefits sought 
on the Veteran's pending appeal.  See id. at 544; see also AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (unless a claimant 
expresses an intent to limit the appeal to entitlement to a 
specific disability rating for the service-connected 
condition, the VA is required to consider entitlement to all 
available ratings for that condition).  As such, no 
controversy remained absent a new notice of disagreement.  
See Hamilton, 4 Vet. App. at 538.  

As noted above, the Veteran subsequently filed a timely 
notice of disagreement with the initial rating assigned in 
the March 2001 RO rating decision.  See 38 C.F.R. § 20.302(a) 
(2008) (a notice of disagreement must be filed within one 
year of the mailing of the notification of the agency of 
original jurisdiction's determination).  The Board 
acknowledges the RO's determination that the Veteran had 
previously withdrawn his appeal as to the initial disability 
rating assigned to his low back disability, and that 
therefore, he could not request an initial rating in excess 
of 20 percent.  However, there is no precedent for equating a 
statement which limits an appeal for a higher disability 
rating to a withdrawal of an appeal for higher ratings.  See, 
e.g., AB v. Brown, 6 Vet. App. 35 (1993); Hamilton v. Brown, 
4 Vet. App. 528 (1993); 38 C.F.R. § 20.204 (2008) (regulation 
pertaining to withdrawal of appeal).  And at no time in the 
present case did the Veteran express an intent to withdraw 
his appeal for a higher initial disability rating.  

It is true that following the issuance of the March 2001 RO 
rating decision, the only way for the Veteran to continue his 
appeal as to the initial disability rating assigned to his 
low back disability was to file a timely notice of 
disagreement.  See Hamilton, 4 Vet. App. at 538.  However, he 
did this, and as such, the issue of entitlement to a higher 
initial disability rating for service-connected low back 
disability is properly on appeal before the Board.  

I. Reasons for Remand 

The Board has reviewed the record to determine if the Veteran 
was provided all appropriate notice in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) in light of the 
above determination that his claim is one for a higher 
initial disability rating.  In the present case, it does not 
appear that he was provided notice as to all five elements of 
a service connection claim.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Since it would be potentially 
prejudicial to the Veteran if the Board were to proceed with 
a decision at this time and seeing as the Board cannot 
rectify this procedural deficiency on its own, see Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), this matter must be remanded for the 
issuance of appropriate notice.  

Additionally, the Board finds that a remand is necessary to 
afford the Veteran a new VA examination for the purpose of 
evaluating the current severity of his disability.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995) (VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination).  See also Palczewski v. Nicholson, 21 
Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 
(1997) (When available evidence is too old for an adequate 
evaluation of a veteran's current condition, VA's duty to 
assist includes provided a new examination).  In this regard, 
the Veteran was last examined by the VA in April 2004, and he 
recently submitted a letter from his treating chiropractor 
which reflects objective evidence of muscle spasm, 
tenderness, and pain with motion, symptomatology not present 
at his April 2004 examination.  See Narrative Report by R.M., 
D.C. dated August 11, 2009.  

Finally, in addition to providing a new examination, the 
Veteran should be asked to notify VA of any treatment he has 
received since the Board's April 2007 denial.  See 38 C.F.R. 
§ 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the 
Veteran, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), which 
advises the Veteran of the five elements of 
a service connection claim for low back 
disability, including the evidence and 
information necessary to establish a 
disability rating and an effective date.  
See Dingess v. Nicholson, 19 Vet App 473 
(2006).

2.  Contact the Veteran to obtain 
information regarding any treatment he has 
received for his service-connected low back 
disability since April 2007, including the 
names of any VA facilities where he has 
received treatment and the names and 
addresses of any private medical providers.  
Based on the Veteran's response, make 
reasonable efforts to obtain any outstanding 
treatment records.  

3.  After the Veteran has been provided a 
reasonable opportunity to provide evidence 
in accordance with the above directives and 
any records received have been associated 
with the claims folder, schedule him for a 
VA examination to determine the current 
severity of his service-connected chronic 
lumbar degenerative disc disease with right 
L5 radiculopathy.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that a review of the record was completed.  
All indicated tests should be performed and 
the findings reported in detail.  A complete 
rationale for all opinions should be 
provided.  Following a review of the record 
and an examination of the Veteran, the 
examiner should provide a response to all of 
the following:

(a) The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during 
range of motion testing should be noted, 
and the examiner should accurately measure 
and report where any recorded pain begins 
and ends when measuring range of motion.  
He/she should also note whether there is 
any objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the Veteran's lumbar spine 
disability.  If observed, the examiner 
should specifically comment on whether the 
Veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
also state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.  

(b) The examiner should specifically 
comment on whether there is any evidence 
of any listing of the whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending 
in standing position, loss of lateral 
motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, 
or abnormal mobility on forced motion.  

(c) The examiner should also discuss 
whether the Veteran has intervertebral 
disc syndrome that might be characterized 
as (a) severe with recurring attacks with 
intermittent relief, or (b) pronounced 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with 
little intermittent relief.  He/she should 
also comment on the frequency and duration 
of any incapacitating episodes due to the 
Veteran's lumbar degenerative disc 
disease.  An incapacitating episode is 
defined as period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires physician-
prescribed bed rest and treatment by a 
physician.

(d) Finally, after considering the 
Veteran's documented medical history, the 
examiner should identify all impairments 
associated with his lumbar spine 
disability, including any associated 
neurological impairment, including 
bladder, bowel, or sexual dysfunction.  
The examiner should expressly 
differentiate any impairment caused by a 
disorder other than his service-connected 
lumbar spine disability, offering an 
opinion/explanation as to why such 
impairment is not associated with this 
disability.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



